Citation Nr: 0431727	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the hands and feet.

2.  Entitlement to service connection for rheumatoid and/or 
osteoarthritis, claimed as the residual of cold injury.

3.  Entitlement to service connection for peripheral 
neuropathy and vascular disease, claimed as the residuals of 
cold injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active military duty from April 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the New York, New York, Regional 
Office (RO).


FINDINGS OF FACT

1.  There is no competent evidence showing the veteran 
sustained cold injury while in service.  

2.  The competent and probative evidence does not establish a 
current hand or foot disabilities related to in-service cold 
injury.  

3.  There is no competent evidence which shows that the 
veteran developed rheumatoid arthritis or osteoarthritis 
while in service, or that rheumatoid arthritis and/or 
osteoarthritis manifested to a compensable degree within one 
year following the veteran's separation from active military 
service, or that any current rheumatoid arthritis and/or 
osteoarthritis, is related to the veteran's service.

4.  There is no competent evidence, which shows that the 
veteran developed peripheral neuropathy or vascular disease 
while in service, or that any current peripheral neuropathy 
or vascular disease is related to the veteran's service.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have frostbite or cold injury 
residuals due to disease or injury, which were incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran is not shown to have rheumatoid arthritis 
and/or osteoarthritis due to disease or injury, incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The veteran is not shown to have peripheral neuropathy or 
vascular disease due to disease or injury, incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In 1998, the veteran requested service connection for 
disability involving the hands and feet, rheumatoid 
arthritis, osteoarthritis, peripheral neuropathy, and 
vascular disease all due to cold injury.  A rating action in 
November 1998 denied service connection for the disabilities 
claimed.  The veteran filed a timely appeal.  In a January 
2004 letter, the RO informed the veteran of the requirements 
of VCAA.  In a June 2004 supplemental statement of the case 
the veteran was provided with the applicable law and 
regulations regarding VCAA.

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).


Factual Background

The veteran's service medical records are entirely negative 
for complaints or treatment of cold injury to the hands and 
feet.  The records are likewise negative for complaints or 
treatment of symptoms suggestive of rheumatoid arthritis 
osteoarthritis, peripheral neuropathy or vascular disease.

The post-service evidence includes private and VA medical 
records, which, together, cover a period from 1981 to 2003.  
These records are notably negative for any medical evidence, 
documenting complaints, findings or treatment of residuals of 
frostbite or cold injury.  The first post service diagnosis 
of rheumatoid arthritis is found in a private medical opinion 
in 1981.  During VA examination dated in November 1995 the 
examiner noted that the veteran had a 15-year history of 
rheumatoid arthritis.  There was no further discussion 
regarding etiology.  

It appears that peripheral neuropathy was first diagnosed 
during VA examination in October 1998.  At that time, the 
veteran gave a history of frostbite of the hands and feet.  
His current complaints were of numbness and tingling in the 
hands and feet, which is currently not being treated.  He 
also has claudication pain of both lower extremities.  He has 
sensitivity to cold of both hands and feet and also 
paresthesia and numbness of both hands and feet.  The 
diagnoses were peripheral neuropathy and rheumatoid 
arthritis, affecting the hands and feet.  Further evaluation 
in December 1998 revealed there was no evidence of occlusive 
arterial disease of the lower extremities.  

The remaining records show treatment of the veteran for 
continued treatment of the claimed disabilities over the 
years, however these treatment records do not, in any way, 
suggest that any claimed disability originated during the 
veteran's military service.  

During a RO hearing in August 2000, the veteran testified 
that he sustained cold weather injury to his feet and hands 
but did not seek treatment during service and did not report 
it at separation.  He also testified that he had not received 
any post service treatment for his cold feet and hands.  He 
did receive treatment for rheumatoid arthritis and was told 
that it could be associated with the frostbite.  The 
veteran's wife gave additional supportive testimony on his 
behalf.  

In an August 2000 medical opinion, a private physician noted 
that he had evaluated the veteran on scattered occasions over 
the years since 1983.  He indicated that he had probably 
evaluated the veteran a total of 6 or 7 times over a 17-year 
time frame.  During those occasions the veteran was only seen 
for episodic care and never for any ongoing treatment of any 
chronic problems.  The physician concluded that he did not 
have enough information, history, or extensive examination to 
make any comment with regard to the current state of 
rheumatoid arthritis and/or peripheral neuropathy and what 
their cause may have been.  Therefore, based on only 
occasional examination of the veteran he could not really 
lend any insight into possible causes.  

In a subsequent statement dated in October 2000, the same 
private physician indicated that the veteran's daughter 
informed him that the veteran was also being treated for 
osteoarthritis.  He stated that he had been unaware of this 
diagnoses.  He noted that the veteran's osteoarthritis could 
be related to his prior exposure to extreme weather 
conditions he experienced while on active duty during World 
War II.  He concluded, however, that rheumatoid arthritis 
being an autoimmune phenomenon is probably not related to 
this exposure.  

The veteran submitted treatise evidence regarding cold 
injury, which indicated that wartime frostbite could cause 
long-term complications including circulatory problems and 
arthritis.


Analysis

1.  Cold injury

The primary impediment to a grant of service connection for 
cold injury residuals, manifested by numbness, tingling and 
cold sensitivity of the hands and feet is the absence of 
medical evidence of diagnoses.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  Here the medical evidence of record is negative for 
frostbite residuals and the complaints of numbness, tingling 
and cold sensitivity alone cannot satisfy the criteria for a 
current disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [service connection may not be granted for a 
diagnosis of a disability by history or for symptoms 
unaccompanied by a current diagnosis].  To the extent that 
the veteran contends that he currently has cold injury 
residuals, it is now well established that as a lay person 
without medical training the veteran is not competent to 
provide probative evidence on medical matters such as 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

In the absence of competent evidence of post service cold 
injury residuals, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).

2.  Rheumatoid Arthritis/Osteoarthritis

The service medical records do not show complaints or 
treatment of symptoms suggestive of rheumatoid arthritis or 
osteoarthritis during service.  Significantly, there was no 
reference to a musculoskeletal disorder at the time of his 
1945 service separation examination.  Instead, a clinical 
evaluation revealed normal findings.  As such, the veteran's 
service medical records do not affirmatively establish that 
his rheumatoid arthritis or osteoarthritis had its onset 
during his military service.

The earliest recorded medical history places the presence of 
rheumatoid arthritis in 1980, approximately 35 years after 
his separation from active service in 1945.  Moreover, no 
medical expert of record has suggested that the veteran's 
rheumatoid arthritis, began during military service, or 
within a year thereafter.  While the post service treatment 
records include diagnoses of rheumatoid arthritis over the 
years, none of these records suggests any causal relationship 
between the disorder and his military service.  As the 
veteran's rheumatoid arthritis has not been medically 
associated with military service, there is no foundation upon 
which to allow the claim.

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from 
osteoarthritis.  However, the disorder was not shown in 
service, nor has it been causally related to active service 
thereafter by any physician who based a diagnosis upon an 
accurate history of symptoms and medical treatment for the 
same during service.  With the exception of the October 2000 
private medical opinion, suggesting a possible link between 
osteoarthritis and service, no additional post-service 
medical records that discuss the etiology of the veteran's 
osteoarthritis have been obtained and associated with the 
claims folder.  That particular medical opinion, in context, 
is merely the recordation of the history as related by the 
veteran and his daughter, and does not represent a medical 
conclusion or opinion by the author.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  Thus, to the extent that this 
medical opinion based a finding on a recitation by the 
veteran of his own medical history, the information is not 
probative evidence as to the etiology of the osteoarthritis.  
As the evidence is not probative, it cannot form the basis of 
competent medical evidence of a nexus.  

Finally, the Board notes that the veteran has submitted 
treatise evidence pertinent to cold injuries and arthritis.  
In order to relate symptoms to a disorder diagnosed much 
later, treatise evidence must address the symptoms so 
specifically as to eliminate "the possibility of the 
existence of other conditions that also often present with 
the same symptomatology."  Sacks v. West, 11 Vet.App. 314, 
317 (1998).  Medical treatise evidence can, however, provide 
important support when combined with an opinion of a medical 
professional.  Similarly, medical treatise evidence could 
"discuss[] generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon objective facts."  
Wallin v. West, 11 Vet. App, 509, 514 (1998).  Here, the 
cited treatise proffered by the veteran is not combined with 
an opinion of a medical professional.  Moreover, it does not 
discuss cold injuries and arthritis with a degree of 
certainty such that, under the facts of this case, there is a 
plausible causality based upon objective facts.  Id.  

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that his 
rheumatoid arrhythmias was incurred in or aggravated by 
service.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  As the veteran's current rheumatoid arthritis 
or osteoarthritis have not been medically associated with 
military service, there is no foundation upon which to allow 
the claim.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


2.  Peripheral Neuropathy and Vascular Disease 

The service medical records do not show complaints or 
treatment of symptoms suggestive of peripheral neuropathy or 
vascular disease during service.  Significantly, there was no 
reference to a neurological disorder at the time of his 1945 
service separation examination.  Instead, a clinical 
evaluation revealed normal findings.  As such, the veteran's 
service medical records do not affirmatively establish that 
his peripheral neuropathy had its onset during his military 
service.

The earliest recorded medical history places the presence of 
peripheral neuropathy during VA examination in 1998, more 
than 50 years after his separation from active service in 
1945.  Moreover, no medical expert of record has suggested 
that the veteran's peripheral neuropathy or vascular disease 
began during military service, or within a year thereafter.  
None of the post service medical records suggests any causal 
relationship between either disorder and military service.  
As the veteran's peripheral neuropathy and/or vascular 
disease has not been medically associated with military 
service, there is no foundation upon which to allow the 
claim.

Finally, the Board notes that the veteran has submitted 
treatise evidence pertinent to cold injuries and circulatory 
problems.  In order to relate symptoms to a disorder 
diagnosed much later, treatise evidence must address the 
symptoms so specifically as to eliminate "the possibility of 
the existence of other conditions that also often present 
with the same symptomatology."  Sacks v. West, 11 Vet.App. 
314, 317 (1998).  Medical treatise evidence can, however, 
provide important support when combined with an opinion of a 
medical professional.  Similarly, medical treatise evidence 
could "discuss[] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Wallin v. West, 11 Vet. App, 509, 514 (1998).  
Here, the cited treatise proffered by the veteran is not 
combined with an opinion of a medical professional.  
Moreover, it does not discuss the relationship between cold 
injuries, and circulatory problems with a degree of certainty 
such that, under the facts of this case, there is a plausible 
causality based upon objective facts.  Id.  

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that his 
peripheral neuropathy and/or vascular disease was incurred in 
or aggravated by service.  However, it has not been indicated 
that he possesses the requisite medical qualifications to 
opine on a matter involving medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a layperson is generally not competent to opine on a 
matter requiring knowledge of medical principles, such as 
causation or diagnosis).  

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from 
rheumatoid arthritis and/or osteoarthritis.  However, neither 
disorder was shown in service, nor have they been causally 
related to active service thereafter by any physician who 
based a diagnosis upon an accurate history of symptoms and 
medical treatment for the same during service.  As the 
veteran's current rheumatoid arthritis or osteoarthritis have 
not been medically associated with military service, there is 
no foundation upon which to allow the claim.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).




ORDER

Entitlement to service connection for residuals of cold 
injury is denied.

Entitlement to service connection for rheumatoid arthritis 
and/or secondary to cold injury is denied.

Entitlement to service connection for peripheral neuropathy 
and vascular disease secondary to cold injury is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



